—Order, Supreme Court, New York County (Carol Huff, J.), entered November 1, 1995, which denied defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
We reject defendant supermarket’s contention that there is no evidence from which a jury could infer that it had constructive notice of the dangerous condition that allegedly caused plaintiff’s fall, where plaintiff’s bill of particulars, deposition testimony and opposing affidavit alleged the "whole” aisle in which she fell was covered with, among other things, wet and dry green liquid and foot marks indicating that the liquid had been "stepped on” (see, Negri v Stop & Shop, 65 NY2d 625; Salaam v City of New York, 226 AD2d 173; cf., Gordon v American Museum of Natural History, 67 NY2d 836, 838). Concur— Wallach, J. P., Rubin, Mazzarelli and Andrias, JJ.